

115 S2900 IS: Comprehensive Screenings for Seniors Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2900IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Brown (for himself, Mr. Isakson, Mr. Nelson, Mr. Thune, Mr. Cassidy, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to include  screening for potential substance use
			 disorders and a review of any current opioid
			 prescriptions as part of the initial preventive
			 physical
 examination and the annual wellness visit under the Medicare program.1.Short titleThis Act may be cited as the Comprehensive Screenings for Seniors Act of 2018.2.Inclusion of screening for potential substance use disorders and a review of any current opioid
			 prescriptions as part of the initial preventive
			 physical
 examination and the annual wellness visit under Medicare(a)Initial preventive physical examinationSection 1861(ww) of the Social Security Act (42 U.S.C. 1395x(ww)) is amended—(1)in paragraph (1)—(A)by striking paragraph (2) and and inserting paragraph (2),; and(B)by inserting and the furnishing of a review of any current opioid prescriptions (as defined in paragraph (4)), after ‘‘upon the agreement with the individual,”; and(2)in paragraph (2)—(A)by redesignating subparagraph (N) as subparagraph (O); and(B)by inserting after subparagraph (M) the following new subparagraph:(N)Screening for potential substance use disorders.; and(3)by adding at the end the following new paragraph:(4)For purposes of paragraph (1), the term a review of any current opioid prescriptions means, with respect to an individual determined to have a current prescription for opioids—(A)a review of the potential risk factors to the individual for opioid use disorder;(B)an evaluation of the individual's severity of pain and current treatment plan;(C)the provision of information on non-opioid treatment options; and(D)a referral to a pain management specialist, as appropriate..(b)Annual wellness visitSection 1861(hhh)(2) of the Social Security Act (42 U.S.C. 1395x(hhh)(2)) is amended—(1)by redesignating subparagraph (G) as subparagraph (I); and(2)by inserting after subparagraph (F) the following new subparagraphs:(G)Screening for potential substance use disorders and referral for treatment as appropriate.(H)The furnishing of a review of any current opioid prescriptions (as defined in subsection (ww)(4))..(c)Effective dateThe amendments made by this section shall apply to examinations and visits furnished on or after January 1, 2019.